Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A thorough search of the prior art confirms that the rejections set forth in the previous Office action used the closest prior art (Mansour et al., US 2009/0300976 (herein “Mansour 2009”); Mansour et al., US Patent 5059404 (herein “Mansour 1991”); and Knight et al., US 2021/0009412 (herein “Knight”)).
However, in view of the facts presented by Applicant in the Remarks received 5/25/2022, the rejections relying on Mansour 2009, Mansour 1991 and Knight are withdrawn; thus, claims 1-22 and 30-33 are novel and non-obvious over the prior art and are in condition for allowance.
Applicant’s persuasive arguments that Mansour 2009 in view of Mansour 1991 and Knight would NOT make obvious the claimed method are as follows:
1) Applicant persuasively argues that the hydrogen/methane torch reformer disclosed by Knight would not be an obvious substitute for the second stage hydrocarbon reformer in Mansour 1991 because Knight teaches that the input feedstock to their reformer is carbonaceous material (fly ash, biomass, municipal solid waste, low rank coal, residuals after distillation – [0002]) whereas the input feedstock in the claimed method would be a crude syngas (first reactor product gas); thus, a person of ordinary skill in the art at the time of filing would NOT find it obvious to use Knight’s reformer with a crude syngas as the input feedstock rather than the crude carbonaceous sources which Knight teaches.
2) Knight specifically teaches that the fuel for the combustion zone of the reformer can be hydrogen purified from syngas produced by the process, while the claimed method uses recycled conditioned syngas to fuel the combustion rather than purified hydrogen.
3) Applicant argues that Knight teaches that their method is especially good for carbonaceous material highly contaminated with sulfur while Mansour teaches that the gas going to the secondary reformer is low in sulfur.
4) Applicant persuasively argues that the combination would fail to meet the limitation of claim 1 that the gas produced in the combustion zone of the secondary reformer would comprise carbon dioxide and excess oxygen-containing gas, because Knight teaches that their reformer is to be used with substoichiometric amounts of oxygen to avoid complete combustion of hydrocarbons to CO2 and H2O ([0015], [0023] for example).  Thus, it would NOT be obvious to produce carbon dioxide and excess oxygen-containing gas in the combustion zone of Knight’s reformer.
Hence, it is persuasive that the claimed method is novel and not obvious over the combination of Mansour 20009, Mansour 1991 and Knight or any other prior art and claims 1-22 and 30-33 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-22 and 30-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651